Title: Abigail Adams to William Smith, 11 July 1797
From: Adams, Abigail
To: Smith, William


        
          
            my dear sir
            Philadelphia July 11th 1797
          
          Mr otis will tell you all the News in this quarter of the Earth, where Wickedness abounds of all kinds. I hope however there may be found Rightous sufficient to save the city. we have a senator—you see by his Letter what he is capable of. the Government is not found sufficently strong to punish him according to his Demerrits, or he would not have been permitted to have escaped, nor do I think he would, if too great lenity had not lessned his Bonds—
          Congress are up— before they come again together, I think they will repent of not having left some powers in the hands of the executive of laying on an Embargo if it, was thought necessary. it certainly would not have been wantonly used. it may before, the meeting of congress, be found necessary to have past the Law Regulating the Armanent of private Merchantmen. many will Arm now contrary to Law, and without regulation. an Indiaman captured two Days since belonging to this place, and within the capes is a proof of our Embicility, and I hope of our Love of Peace, for some good ought to flow from so much evil as a counter balance.—
          We have had some very Hot weather which makes me anxious to get away. I was calld sudenly out of my bed this morning to John Brisler, who was taken in the night with the Cholori Morbus. he was fainted intirely away, and every appearence of death for half an hour— the child went well to Bed. he is come too, but I think him very dangerous
          We must get away from this Hot city—
          I inclose to you a post Note of three Hundred Dollors, with which I will thank you to take up a Note of Hand of mine to Genll Lincoln. mr Wells may give it to you if the Genll is not there. you will destroy the Note and write me only these Words—“I have tranacted the buisness you desired in the Way you directed,” as we may be absent When the Letter arrives. I do not desire any more should be said than that.
          My best Regards to mrs smith and Children Love to cousin Betsy—from your sincere Friend / and affectionate
          
            A Adams
          
        
        
        
          I wrote you last saturday concerning the carriage You will let me hear Soon. I put dr Tufts Letter in your care there is a post note in it
        
      